                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


KEVIN MICHAEL KNOPE,

                           Plaintiff,                                ORDER
      v.
                                                                   16-cv-381-wmc

MATT McELROY,

                           Defendant.


      Pro se plaintiff Kevin Knope is proceeding on claims related to his involuntary civil

commitment that took place on April 20, 2016. On May 25, 2018, defendant Matt

McElroy filed a motion for summary judgment, and the court set June 25, 2018, as

plaintiff’s deadline to oppose defendant’s motion. Plaintiff failed to oppose the motion

or communicate with the court in any way. On August 30, 2018, the court gave

plaintiff until September 13, 2018, to file a response to defendant’s motion for

summary judgment and warned plaintiff that his case would be dismissed for failure to

prosecute if he did not respond. (Dkt. #76.) Plaintiff’s new deadline has passed and

the court has received nothing from plaintiff. Accordingly, the court is dismissing this

case with prejudice for plaintiff’s failure to prosecute. See James v. McDonald’s Corp.,

417 F.3d 672, 681 (7th Cir. 2005).

                                        ORDER

      IT IS ORDERED that plaintiff Kevin Knope’s claims are DISMISSED WITH

PREJUDICE for failure to prosecute. The clerk of court is directed to enter judgment
in defendant’s favor and close this case.



      Entered this 11TH day of October, 2018.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            WILLIAM M. CONLEY
                                            District Judge




                                              2
